Exhibit 10.2

 

Form of Performance-Based Option Agreement

 

AcelRx Pharmaceuticals, Inc.
Stock Option Grant Notice
2011 Equity Incentive Plan

 

AcelRx Pharmaceuticals, Inc. (the “Company”), pursuant to its 2011 Equity
Incentive Plan (the “Plan”), hereby grants to Optionholder an option to purchase
the number of shares of the Company’s Common Stock set forth below. This option
is subject to all of the terms and conditions as set forth herein and in the
Option Agreement, the Plan, and the Notice of Exercise, all of which are
attached hereto and incorporated herein in their entirety.

 

Optionholder:

«Optionee»

Date of Grant:

April 9, 2018

Number of Shares Subject to Option:

«NoShares»

Exercise Price (Per Share):

«ExercisePrice»

Total Exercise Price:

«TotalPrice»

Expiration Date:

April 8, 2028

Milestone Deadline:

February 15, 2019

 

 

Type of Grant:           ☐ Incentive Stock Option1                   
☐   Nonstatutory Stock Option

 

Milestone and Vesting Terms: Shares subject to the option shall become vested
and exercisable as described below:

 

1. One-half of the shares subject to the option (the “First Tranche Option
Shares”) will vest and become exercisable if the Company has obtained approval
from the U.S. Food and Drug Administration (“FDA”) of its New Drug Application
for the commercial sale of DSUVIA (the “FDA Milestone”) on or before the
Milestone Deadline set forth above; and

 

2. One-half of the shares subject to the option (the “Second Tranche Option
Shares”) will vest and become exercisable on the one-year anniversary of the
date of achievement of the FDA Milestone.

 

If the Company does not achieve the FDA Milestone by the Milestone Deadline,
then the entire option will be forfeited.

 

Vesting and exercisability is contingent upon the Optionholder remaining in the
Continuous Service of the Company through the date of vesting and
exercisability.

 

[Include for awards granted to recipients who are participants in the AcelRx
Amended and Restated Severance Plan or have accelerated vesting in an
employment-related agreement: Prior to achievement of the FDA Milestone, no
portion of this option will be eligible for any accelerated vesting benefits
pursuant to the Company’s Amended and Restated Severance Benefit Plan (the
“Severance Plan”) or any separate agreement between the Company and the
Optionholder entered into prior to the Date of Grant. If the FDA Milestone has
been achieved by the Milestone Deadline, then the remaining Second Tranche
Option Shares will be treated the same as any other equity awards subject to
time-based vesting under the Severance Plan and any other agreement between the
Company and the Optionholder that may provide for accelerated vesting benefits.]

 

________________________________

1 If this is an Incentive Stock Option, it (plus other outstanding Incentive
Stock Options) cannot be first exercisable for more than $100,000 in value
(measured by exercise price) in any calendar year.  Any excess over $100,000 is
a Nonstatutory Stock Option.

 

B-1

--------------------------------------------------------------------------------

 

 

Payment:

By one or a combination of the following items (described in the Option
Agreement):

 

 

☒

By cash or check

 

☒

By bank draft or money order payable to the Company

 

☒

Pursuant to a Regulation T Program if the Shares are publicly traded

 

☒

By delivery of already-owned shares if the Shares are publicly traded

 

☒

If and only to the extent this option is a Nonstatutory Stock Option, and
subject to the Company’s consent at the time of exercise, by a “net exercise”
arrangement

 

Additional Terms/Acknowledgements: The undersigned Optionholder acknowledges
receipt of, and understands and agrees to, this Stock Option Grant Notice, the
Option Agreement and the Plan. Optionholder further acknowledges that as of the
Date of Grant, this Stock Option Grant Notice, the Option Agreement, and the
Plan set forth the entire understanding between Optionholder and the Company
regarding the acquisition of stock in the Company and supersede all prior oral
and written agreements on that subject with the exception of (i) equity awards
previously granted and delivered to Optionholder by the Company, and (ii) the
following agreements only:

 

Other Agreements:     

  

AcelRx Pharmaceuticals, Inc.   Optionholder:           By:           Signature  
  Signature Title:     Date:             Date:        

 

Attachments: Option Agreement, 2011 Equity Incentive Plan and Notice of Exercise

 

 

B-2